NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DAVID MICHAEL LUDWIG,                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )             Case No. 2D13-3726
                                              )
STATE OF FLORIDA,                             )
                                              )
           Appellee.                          )
________________________________              )


Opinion filed December 17, 2014.

Appeal from the Circuit Court for Charlotte
County; Amy R. Hawthorne, Judge.

Clyde M. Taylor III of Taylor & Taylor, PA,
St. Augustine, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

              David Michael Ludwig appeals his judgments and sentences for two

counts of attempted robbery with a weapon and one count of robbery with a weapon.

We reject Ludwig's argument that the trial court failed to consider the merits of his

motion to suppress which he raised for the first time during trial, and we hold that the
trial court did not abuse its discretion in admitting the evidence of lineup identifications

made by the victims. See Hayes v. State, 581 So. 2d 121, 125 (Fla. 1991) (applying

abuse of discretion standard to trial court's decision to admit pretrial photo

identification).

               Affirmed.



NORTHCUTT and WALLACE, JJ., Concur.




                                             -2-